


Exhibit 10.36

 

GTX, INC.

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

(AMENDED AND RESTATED

EFFECTIVE FEBRUARY 18, 2016)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

ELECTION TO DEFER

2

 

 

 

ARTICLE 3

DEFERRED COMPENSATION ACCOUNTS

2

 

 

 

ARTICLE 4

PAYMENT OF DEFERRED COMPENSATION

3

 

 

 

ARTICLE 5

ADMINISTRATION

4

 

 

 

ARTICLE 6

AMENDMENT OF PLAN

5

 

 

 

ARTICLE 7

COMMON STOCK SUBJECT TO THE PLAN

5

 

i

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1                               “Board” shall mean the Board of Directors of
GTx, Inc.

 

1.2                               “Cash Account” shall mean the account created
by the Company pursuant to Article III of this Plan in accordance with an
election by a Director to receive deferred cash compensation under Article II
hereof.

 

1.3                               “Capitalization Adjustment” means any change
that is made in, or other events that occur with respect to, the Common Stock
subject to the Plan or to the number of shares of Common Stock credited to any
Stock Account, without the receipt of consideration by the Company through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, reverse stock
split, combination of shares, exchange of shares, change in corporate structure,
or any similar equity restructuring transaction, as that term is used in
Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto).  Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

1.4                               “Common Stock” shall mean the Common Stock of
the Company.

 

1.5                               “Company” means GTx, Inc.

 

1.6                               “Director” shall mean a member of the Board of
Directors of the Company who is not an employee of the Company or any of its
subsidiaries.

 

1.7                               “Effective Date” means the date on which the
Plan, as amended and restated, is approved by the Board.

 

1.8                               “Fees” shall mean amounts earned for serving
as a member of the Board, including any committees of the Board.

 

1.9                               “He”, “Him” or “His” shall apply equally to
male and female members of the Board.

 

1.10                        “Plan” shall mean the GTx, Inc. Directors’ Deferred
Compensation Plan, as it may be amended from time to time.

 

1.11                        “Stock Account” shall mean the account created by
the Company pursuant to Article III of this Plan in accordance with an election
by a Director to receive stock compensation under Article II hereof.

 

1.12                        “Stock Value” shall mean, for any given day, the
price per share equal to the consolidated closing bid price for the Common Stock
on such day, or the immediately preceding Trading Day if such day is not a
Trading Day; provided, however, that in the event the Common

 

1

--------------------------------------------------------------------------------


 

Stock is not then listed on a national securities exchange or admitted to
unlisted trading privileges on any such exchange, the “Stock Value” shall be
determined in good faith by the Board. The definition of “Stock Value” in this
Section 1.12 is intended to comply with the definition of “Market Value” under
the Listing Rules adopted by The NASDAQ Stock Market LLC (“NASDAQ”) so that this
Plan constitutes a plan or arrangement exempt from the requirement of
shareholder approval under NASDAQ Listing Rule 5635(c)(2).  Any ambiguities
shall be construed and administered in a way that is in compliance with such
requirements and rules.

 

1.13                        “Trading Day” means any day on which the
exchange(s) or market(s) on which shares of Common Stock are listed or quoted is
open for trading.

 

1.14                        “Year” shall mean calendar year.

 

ARTICLE 2

 

ELECTION TO DEFER

 

2.1                               A Director may elect, on or before December 31
of any Year, to defer payment of all or a specified part of all Fees earned
during the Year following such election. Any person who shall become a Director
during any Year, and who was not a Director of the Company on the preceding
December 31, may elect, within thirty (30) days after becoming a Director, to
defer payment of all or a specified part of such Fees earned during the
remainder of such Year.

 

2.2                               The election to participate in the Plan and
defer payments under the Plan shall be designated by submitting a letter in the
form attached hereto as Appendix A to the Secretary of the Company by the
applicable date under Paragraph 2.3.

 

2.3                               The election is irrevocable with respect to
the Year to which it relates upon the submission of such election to the
Secretary of the Company. The election first submitted by a Director shall
remain effective with respect to Fees earned during subsequent Years, unless the
Director terminates it by written request delivered to the Secretary of the
Company prior to the commencement of the Year for which the termination is first
effective.

 

ARTICLE 3

 

DEFERRED COMPENSATION ACCOUNTS

 

3.1                               The Company shall maintain separate memorandum
accounts for the Fees deferred by each Director. Each Director shall be fully
vested at all times in any amounts credited to his Cash Account and Stock
Account.

 

3.2                               The Company shall credit, on the date Fees
become payable, to the Cash Account of each Director the deferred portion of any
Fees due the Director as to which an election to receive cash has been made.
Fees deferred in the form of cash (and interest thereon) shall be held in the
general funds of the Company.

 

2

--------------------------------------------------------------------------------


 

3.3                               On the first day of each quarter, the Company
shall credit the Cash Account of each Director with interest calculated on the
basis of the balance in such account on the first day of each month of the
preceding quarter at the prime rate of interest then in effect at First Horizon
National Bank, Memphis, Tennessee, or if no such rate shall be available, then
such rate of interest as is then published in the Wall Street Journal as the
prevailing prime rate of interest.

 

3.4                               The Company shall credit the Stock Account of
each Director who has elected to receive deferred compensation in the form of
Common Stock with the number of shares of Common Stock equal in value to (i) the
deferred portion of any Fees due the Director as to which an election to receive
Common Stock has been made, divided by the Stock Value on the date such Fees
otherwise would have been paid, (ii) any cash dividends (or the fair market
value of dividends paid in property other than dividends payable in Common
Stock) payable on the number of shares of Common Stock represented in each
Director’s Stock Account, divided by the Stock Value on the date such cash
dividends are paid, and (iii) any stock dividends payable on the number of
shares of Common Stock represented in each Director’s Stock Account, equal in
value to the Stock Value of such stock dividends on the date such stock
dividends are paid. Credits that are made to each Director’s Stock Account
pursuant to the preceding sentence shall be made, with respect to any Fees, on
the date that such Fees become payable and, with respect to any dividends, on
the date that such dividends are paid on Common Stock. If adjustments are made
to the outstanding shares of Common Stock as a result of stock-splits,
recapitalizations, mergers, consolidations and the like, an appropriate
adjustment also will be made in the number of shares of Common Stock credited to
the Director’s Stock Account.

 

3.5                               Common Stock shall be computed to three
decimal places.

 

3.6                               The right to receive Common Stock at a later
date shall not entitle any person to rights of a stockholder with respect to
such Common Stock unless and until shares of Common Stock have been issued to
such person pursuant to Article IV hereof.

 

3.7                               The Company shall set aside a sufficient
number of shares of Common Stock to meet the needs of the Plan, provided that
the Company shall not be required to issue any fractional shares of Common
Stock, and any fractional share amounts shall be paid in cash to the Director,
at the time the shares of Common Stock are issued to such Director, based on the
Stock Value of such Common Stock on the payment date.

 

3.8                               Nothing contained herein shall be deemed to
create a trust of any kind or any fiduciary relationship. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

 

ARTICLE 4

 

PAYMENT OF DEFERRED COMPENSATION

 

4.1                               Amounts credited to a Director’s Cash Account
and Stock Account shall be distributed in a single lump sum to the Director on
the date, if any, selected by the Director pursuant to the Director’s election
(made pursuant to Paragraph 2.2 of Article II) (or as soon as

 

3

--------------------------------------------------------------------------------


 

administratively practicable thereafter); provided, however, that if the
Director has not selected a distribution date or the Director’s selected
distribution date is after his “separation from service” (as defined in Treasury
Regulation Section 1.409A-1(h)), then distribution shall be made on the date of
the “separation from service” in the form of a single lump sum. Notwithstanding
the foregoing, if the Director is a “specified employee” (as such term is
defined in Internal Revenue Code Section 409A(a)(2)(B)(i)) of the Company or any
successor entity thereto upon his or her “separation from service”, then, solely
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Internal Revenue Code Section 409A as a result of the payment
of deferred compensation upon his “separation from service”, the distribution
shall be delayed until the earlier to occur of (i) the date that is six months
and one day after the date of the “separation from service” or (ii) the date of
the Director’s death. It is intended that all of the benefits and payments
payable under this Plan satisfy, to the greatest extent possible, an exemption
from Internal Revenue Code Section 409A, and this Plan will be construed to the
greatest extent possible as consistent with those exemptions, and to the extent
not so exempt, this Plan (and any definitions hereunder) will be construed to
the greatest extent possible in a manner that complies with Internal Revenue
Code Section 409A. Amounts credited to a Director’s Cash Account shall be paid
in cash. Amounts credited to a Director’s Stock Account shall be paid in shares
of Common Stock, subject to Paragraph 3.7 hereof.

 

4.2                               Each Director shall have the right to
designate a beneficiary who is to succeed to his right to receive payments
hereunder in the event of death. Any designated beneficiary shall receive
payments in the same manner as the Director if he had lived. In case of a
failure of designation or the death of a designated beneficiary without a
designated successor, the balance of the amounts contained in the Director’s
Cash Account and/or Stock Account shall be payable in accordance with Paragraph
4.1 to the Director’s or former Directors’ estate. No designation of beneficiary
or change in beneficiary shall be valid unless in writing signed by the Director
and filed with the Secretary of the Company.

 

ARTICLE 5

 

ADMINISTRATION

 

5.1                               The Company shall administer the Plan at its
expense. The Company has the exclusive discretion and authority to construe and
interpret the Plan, and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, without limitation, eligibility to participate
in the Plan and amount of benefits to be paid under the Plan. The rules,
interpretations, computations and other actions of the Company shall be final
and binding on all parties.

 

5.2                               Except to the extent required by law, the
right of any Director or any beneficiary to any benefit or to any payment
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of such Director or beneficiary; and any such benefit or
payment shall not be subject to alienation, sale, transfer, assignment or
encumbrance.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6

 

AMENDMENT OF PLAN

 

6.1                               The Plan may be amended, suspended or
terminated in whole or in part from time to time by the Board, except that no
amendment, suspension, or termination shall apply to the payment to any Director
or beneficiary of a deceased Director of any amounts previously credited to a
Director’s Cash Account or Stock Account without such Director’s (or
beneficiary’s, if applicable) express written consent.

 

ARTICLE 7

 

COMMON STOCK SUBJECT TO THE PLAN

 

7.1                               The total number of shares of Common Stock
reserved and available for issuance under the Plan is one million two hundred
fifty thousand (1,250,000) (the “Share Reserve”). For the sake of clarity, the
Share Reserve consists of seven hundred fifty thousand (750,000) shares of
Common Stock that were previously reserved/set aside for purposes of this Plan
prior to the Effective Date and five hundred thousand (500,000) additional
shares of Common Stock that are reserved/set aside and available for issuance as
of the Effective Date.  Any shares of Common Stock issued hereunder may consist,
in whole or in part, of authorized and unissued shares, treasury shares or
shares purchased on the open market.  In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust the Share
Reserve and the number of Shares of Common Stock credited to any Stock Account,
in each case, as approved by the Board in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

DATE:                   

 

                                                                    

 

Corporate Secretary

 

GTx, Inc.

 

 

Dear                          :

 

Pursuant to the GTx, Inc. Directors’ Deferred Compensation Plan, as amended to
date (the “Plan”), I hereby elect to defer receipt of all or a portion of my
Director’s fees for the calendar year commencing on January 1, 20      in
accordance with the percentages indicated below.

 

I acknowledge and agree that this election is irrevocable and shall remain
effective with respect to my Director’s fees earned during subsequent calendar
years, unless I terminate it by written request to the Secretary of the Company
prior to the commencement of the year for which the termination is to be
effective.

 

I elect to have my Director’s fees (and committee fees, if any) credited as
follows (fill in appropriate percentages for options a, b and c, below).

 

(a)                                           % of the aggregate Director’s fees
shall be credited to my Cash Account (as defined in the Plan);

 

(b)                                           % of the aggregate Director’s fees
shall be credited to my Stock Account (as defined in the Plan);

 

(c)                                            % of the aggregate Director’s
fees shall not be deferred, but shall be paid to me directly as they accrue.

 

Optional: I elect to receive a distribution of the amount credited to my Cash
Account and Stock Account on the following date (or as soon as administratively
practicable thereafter):                  .

 

I understand that if I do not select a distribution date for the amount credited
to my Cash Account and Stock Account OR the distribution date I select is after
my “separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h)), then notwithstanding my selected distribution date, the
amount credited to my Cash Account and Stock Account will be distributed to me
on the date of my “separation from service” in the form of a single lump sum.

 

Notwithstanding the foregoing, if I am a “specified employee” (as such term is
defined in Internal Revenue Code Section 409A(a)(2)(B)(i)) of the Company or any
successor entity thereto upon my “separation from service”, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Code Section 409A as a result of the payment of

 

Appendix A-1

 

--------------------------------------------------------------------------------


 

deferred compensation upon my “separation from service”, the distribution shall
be delayed until the earlier to occur of (i) the date that is six months and one
day after the date of my “separation from service” or (ii) the date of my death.

 

In the event of my death prior to receipt of the amounts credited to my Cash
Account and/or Stock Account, I designate                         as my
beneficiary to receive the amounts so credited.

 

 

Very truly yours,

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

Appendix A-2

 

--------------------------------------------------------------------------------
